Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “filler yarns” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this case the limitation “ attachment means”  in claim 16 has invoked 112(f) or sixth paragraph which has been interpreted as any structure such as hooks, pin, knobs, or mushrooms capable of engaging a loop. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-14is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund, US8206202 in view of Matsuda, US4677011.
Regarding claim 1,   Hogland discloses a knitted cloth on a first side of the flexible abrasive product (Element 2 on a first side of an abrasive product, Fig 4); grinding agents applied on a second side of the flexible abrasive product facing the first side (grinding agent 7 applied to the second side of the abrasive product , Fig 4); a plurality of loops protruding from the cloth and from the first side (loops 10 , Fig 4)
However   Hogland does not disclose each loop being formed by a pair of bottom half arcs connected by a protruding head and the loops being arranged in rows extending in the wale direction of the cloth; wherein the bottom half arcs are interlaced in the cloth , and the protruding heads of the loops 
Matsuda teaches in its prior art wherein each loop having bottom half arcs connected by a protruding head that extend in wale direction and the loops are interconnected outside of the cloth as shown in Fig 6.

    PNG
    media_image1.png
    762
    1452
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the loop and cloth disclosed by Hogland to have further incorporated each loop being formed by a pair of bottom half arcs connected by a protruding head and the loops being arranged in rows extending in the wale direction of the cloth; wherein the bottom half arcs are interlaced in the cloth , and the protruding heads of the loops are interconnected with one another outside of the cloth so as to form rows of interconnected loops, which rows extend in the wale direction of the cloth as taught by Matsuda since such modification is old and well known and further provides structural integrity for the loops therefore not losing their functionality over time without stretching or deforming.
Regarding claim 2, Hogland in view of Matsuda discloses each and every limitation set forth in claim 1.  Furthermore, Matsuda teaches the bottom half arcs of each loop are at least spaced by one stitch row of the cloth and preferably by two stitch rows of the cloth. (Fig 6 )
Regarding claim 3, Hogland in view of Matsuda discloses each and every limitation set forth in claim 1.  Furthermore, Matsuda teaches the protruding heads alternatively span one stitch row in the course direction of the cloth. (Fig 6)
Regarding claim 4,   Hogland in view of Matsuda discloses each and every limitation set forth in claim 1.  Furthermore, Matsuda teaches the protruding heads of the loops are interconnected by being knitted to one another in the wale direction of the cloth, preferably by chaining protruding heads which succeed one another in the wale direction of the cloth.  (Fig 6 showing interconnected loops by chaining showcasing a portion of the chain shape)
Regarding claim 5,  Hogland in view of Matsuda discloses each and every limitation set forth in claim 1.  Furthermore, Matsuda teaches the protruding heads are interconnected by threading the protruding head of one loop through the protruding head of another loop which precedes the one loop in the wale direction of the cloth.  (Fig 6 wherein the protruding heads are interconnected by threading the protruding head of one loop through the protruding head of another loop which precedes the one loop in the wale direction of the cloth)
Regarding claim 6,  Hogland in view of Matsuda discloses each and every limitation set forth in claim 1.  Furthermore, Matsuda teaches the protruding head of each loop comprises two leg portions respectively connecting to the bottom half arcs and a top arc connecting the two leg portions, wherein the leg portions extend in a direction away from the cloth and the first side, the top arc is arranged essentially horizontally to the cloth, and the protruding heads of the loops are connected to one another at their top arcs.  (Fig 6)
Regarding claim 7, Hogland in view of Matsuda discloses each and every limitation set forth in claim 1.  However, Hogland in view of Matsuda does not disclose the protruding head has a contour length of 4 mm to 500 mm, and preferably 6 mm to 80 mm. It would have been an obvious matter of
design choice to the protruding head has a contour length of 4 mm to 500 mm, and preferably 6 mm to 80 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art which in this case would enable enough of the loop to extend outwardly so that hooks easily engage the loops during the fastening process. 
Regarding claim 12, Hogland in view of Matsuda discloses each and every limitation set forth in claim 1.  Furthermore, Matsuda teaches the cloth is warp or weft knitted, preferably in the form of an atlas, tricot or cord binding. (Figs 2b-2d a warp knitted tape (cloth)) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have further incorporated Matsuda’s cloth configuration in order to provide a stretchable tape that is highly economical and efficient. (1:30-34) 
Regarding claim 13,  Hogland in view of Matsuda discloses each and every limitation set forth in claim 12.   Furthermore, Matsuda teaches the cloth further comprises a plurality of regularly arranged openings in the form of through holes. (the cloth would have regularly arranged openings due to structure shown in Fig 1)
Regarding claim 14, Hogland in view of Matsuda and further in view of Ott discloses each and every limitation set forth in claim 1.  Furthermore, Hogland discloses a pliable intermediate layer which is arranged between the grinding agents and the cloth (portion 3, Fig 4)
However, Hogland in view of Matsuda fails to disclose the pliable intermediate layer being preferably formed of a non-woven material, a foam material, a fabric material or combinations thereof. . It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the pliable intermediate layer being preferably formed of a non-woven material, a foam .

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund, US8206202 in view of Matsuda, US4677011 in view of Ott, US4609581.
Regarding claim 8,  Hogland in view of Matsuda discloses each and every limitation set forth in claim 1.  However, Hogland in view of Matsuda the loops are formed by loop yarns which are interlaced in the cloth. 
Ott teaches an abrasive sheet material having loop attachment means wherein the loops are made with strong yarn, and preferably textured multifilament yard. (2:4-9)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invneiton ot have modified the loops disclosed by Hogland in view of Matsuda to have further incorporated loops that are formed by loop yarns which are interlaced as taught by Ott in order to forms many more potential anchoring loops. (2:4-9)
Regarding claim 9, Hogland in view of Matsuda and further in view of Ott discloses each and every limitation set forth in claim 8. 
Regarding claim 10,   Hogland in view of Matsuda and further in view of Ott discloses each and every limitation set forth in claim 8. Furthermore, Matsuda teaches the loop yarns are warp or weft knitted into the cloth, preferably in the form of an atlas , tricot , pillar, or cord binding or combination thereof.(as shown in Fig 2a)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have further incorporated the loop yarns to be warp or weft knitted into the cloth as taught by Matsuda in order to increase the opportunity for the loops to engage hooks. (2:28-31) 
Regarding claim 11, Hogland in view of Matsuda and further in view of Ott discloses each and every limitation set forth in claim 8.  Furthermore, Ott teaches the loop yarns are monofilament and/or multifilament yarns and combinations thereof.  (2:4-9)

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund, US8206202 in view of Matsuda, US4677011 in view of Young, US3703739.
Regarding claim 16, Hogland discloses a knitted cloth on a first side of the flexible interface (Element 2 as an interface having a first side facing the abrasive portion, Fig 4); a plurality of loops protruding from the cloth and from the first side (loops 10 , Fig 4)
However   Hogland does not disclose attachment means arranged on a second side of the flexible interface facing the first side, the attachment means being configured to be engageable to abrasive products; each loop being formed by a pair of bottom half arcs connected by a protruding head and the loops being arranged in rows extending in the wale direction of the cloth; wherein the bottom half arcs are interlaced in the cloth , and the protruding heads of the loops are interconnected with one another outside of the cloth so as to form rows of interconnected loops, which rows extend in the wale direction of the cloth. 
Matsuda teaches in its prior art wherein each loop having bottom half arcs connected by a protruding head that extend in wale direction and the loops are interconnected outside of the cloth as shown in Fig 6.

    PNG
    media_image1.png
    762
    1452
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the loop and cloth disclosed by Hogland to have further incorporated each loop being formed by a pair of bottom half arcs connected by a protruding head and the loops being arranged in rows extending in the wale direction of the cloth; wherein the bottom half arcs are interlaced in the cloth , and the protruding heads of the loops are interconnected with one another outside of the cloth so as to form rows of interconnected loops, which rows extend in the wale direction of the cloth as taught by Matsuda since such modification is old and well known and further provides structural integrity for the loops therefore not losing their functionality over time without stretching or deforming.
Furthermore,  Young teaches an interface layer (for instance portion 22, Fig 1)  having two fastening portions on each side  wherein one side of the interface layer is capable of engaging an abrasive element(such as element 23). (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the interface layer disclosed by Hogland in view of Matsuda to have further incorporated an attachment means on the first side of the interface layer as taught by Young in order to add versatility to the tool by providing stackability function where multiple different flexible working tools can be carried for different projects increasing timing efficiency.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  During the prosecution of the claimed invention the limitation “filler yarns protruding from the first side, wherein the filler yarns are texturized or hydrophilic yarns , and the filler yarns protrude in the form of loops or thread ends” has failed to render the claimed invention obvious or anticipated. For instance, US5373712 disclosing a warp knitted cloth having loop fastening portion as best shown in Figures 1 and 5. However, ‘3712 fails to disclose “filler yarns protruding from the first side, wherein the filler yarns are texturized or hydrophilic yarns , and the filler yarns protrude in the form of loops or thread ends”. Further search and consideration has failed to result in possible prior art where a cloth with loop fastening portion having an abrasive layer comprising filler yarns protruding from the first side, wherein the filler yarns are texturized or hydrophilic yarns , and the filler yarns protrude in the form of loops or thread ends. Therefore for the reasons above claim 15 contains allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723